692 So. 2d 408 (1997)
Frederick M. CASTO
v.
FRED'S PAINTING, INC. and Manfred Nicklas.
No. 97-CC-0374.
Supreme Court of Louisiana.
April 4, 1997.
Rehearing Denied May 16, 1997.
Granted. Judgment of the trial court is reversed. Summary judgment is granted in favor of Fred's Painting, Inc. and Manfred Nicklas, dismissing plaintiff's suit against them with prejudice. See Alexander v. Ingersoll-Rand, 661 So. 2d 1365 (La.1995).
LEMMON, KIMBALL and JOHNSON, JJ., would grant and docket.
CALOGERO, C.J., not on panel.